IN THE COURT OF APPEALS OF IOWA

                                    No. 15-0766
                              Filed October 12, 2016


IN RE THE MARRIAGE OF JULIE ANN JERVIK
AND KIRK BRADLEY JERVIK

Upon the Petition of
JULIE ANN JERVIK,
      Petitioner-Appellant/Cross-Appellee,

And Concerning
KIRK BRADLEY JERVIK,
     Respondent-Appellee/Cross-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Osceola County, Don E. Courtney,

Judge.



       A wife appeals and a husband cross-appeals from the district court’s order

dissolving their marriage. AFFIRMED AS MODIFIED.



       R. Scott Rhinehart of Rhinehart Law, P.C., Sioux City, for appellant.

       Randy L. Waagmeester of Waagmeester Law Office, P.L.C., Rock Rapids,

for appellee.



       Heard by Doyle, P.J., McDonald, J., and Blane, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                         2


BLANE, Senior Judge.

       Julie Jervik appeals and Kirk Jervik cross-appeals the district court’s order

dissolving their marriage.

       Julie challenges the district court’s property division, award of child

support, and award of alimony. Specifically, she argues (1) the district court

wrongly awarded her a marital asset that was no longer in either party’s

possession at the time of the dissolution; (2) the district court’s valuation of the

parties’ business was incorrect; (3) the district court should have imputed more

income to Kirk in determining the appropriate amount of child support and

alimony; and (4) the district court should have awarded her at least twenty-five of

any future personal injury award obtained by Kirk.

       In his cross-appeal, Kirk asserts the district court did not properly address

the parties’ inherited and gifted property. Additionally, Kirk maintains the district

court should have immediately reduced the temporary child support obligation

and eliminated the alimony obligation after the hearing on the matter rather than

waiting eight months; he asks that we either reduce the amount of the property

settlement payment to Julie accordingly or give him credit against his future child

support obligations. Finally, Kirk asserts his ongoing obligation to pay alimony is

inequitable.

I. Background Facts and Proceedings.

       The parties married in 1979. They have two children; one had reached

majority and the other was nearly sixteen years old at the time of dissolution.

       Kirk started his own electrical business in 1993, and it became his full-time

employment in 1997. The business had varying success, with some years being
                                         3


more profitable than others. As the only master electrician, Kirk was the “key

man” in the operation. Although he sometimes had journeyman electricians on

the payroll, he was required to supervise their work.

       Julie worked outside of the home in an office position until 1985. She then

focused on raising the parties’ children. Julie helped with office work as needed

for both her husband’s and her parents’ businesses; she did some bookkeeping,

clerical work, and answering phones.         She did not receive compensation.

Otherwise, she did not work outside of the home. The parties’ youngest child

has been homeschooled since kindergarten, and Julie was responsible for

overseeing her education.

       Julie filed the petition for dissolution in late 2011. Both parties and the

minor child continued to reside in the marital home.

       In June 2012, following a contested hearing on the matter, the court

ordered Kirk to pay Julie temporary child support of $1601 per month and

temporary alimony of $1750 each month. This amount was based on Julie’s

financial affidavit and the court’s findings that the five-year average of Kirk’s

income was $212,373.40 annually. Additionally, Kirk was ordered to pay $2500

toward Julie’s attorney fees.

       In October 2012, Julie and the minor child moved from the marital home to

Sioux Falls, South Dakota. In 2013, after the parties’ separation, Julie traded in

the parties’ 2006 Ford Expedition for a leased 2014 Kia Optima which she uses

as her personal vehicle. She received credit on the lease of $5500 for the trade

in.
                                         4


       On July 20, 2013, Kirk was involved in a serious work-related accident

involving an electrical arc flash explosion. Kirk was transported to a hospital in

Minnesota that specialized in burns; following his initial admission, Kirk spent

over 120 days in the hospital recovering. As a result of the accident, Kirk had to

have a number of operations—eighteen at the time of the dissolution trial —and

he was readmitted to the hospital a number of times. Following Kirk’s injury, the

operations of the electrical business were suspended.

       On April 30, 2014, Kirk filed an application to modify the temporary award

of child support and alimony. He maintained he was unable to pay the support

as ordered because he had not yet been able to return to work, and his only

source of income was a disability insurance benefit payment in the amount of

$1400 per month and income from the family farm operation. He requested an

immediate modification.

       The dissolution trial commenced the next day. At the trial, Julie testified

she was still not employed outside of the home.          She had not looked for

employment in Sioux Falls, but she had inquired about taking some classes in

order to obtain a license to sell real estate. Julie also testified she wanted to be

awarded the marital home so she and the minor child could move back to Iowa.

However, she acknowledged she could not afford the mortgage payments on the

home without alimony, and she asked that Kirk be responsible for paying the

mortgage. Kirk testified that he had not yet been able to return to work, and the

operations of the electrical business were still suspended. Three days a week,

he was engaged in physical or occupational therapy. He hoped to return to work

in the near future, but his doctor instructed that he could not work more than four
                                         5


hours per day. He hoped to regain his strength and stamina in order to work full-

time, but he did not know when that would occur. Additionally, due to ongoing

sensitivity to the sun and possible issues with heat and cold, it was unclear if Kirk

would be able to take on jobs to be completed outdoors. If he is unable, this will

preclude him from doing some of the work he had done before the accident.

       Each party had an expert witness who testified about the value of the

electrical business. Kirk’s expert, Rachel Flaskey, testified that her valuation of

the business before the accident was $388,000. However, her valuation at the

time of trial was $194,000. She explained that approximately $190,000 of the

difference was based on the depleted cash on hand and the accounts

receivables.   The $194,000 value assumed that Kirk was working in the

business; if he was unable to return to work and sold just the assets of the

business, she opined it would garner a net value of $124,000. Julie’s expert,

Richard Vander Werff, had completed his evaluation of the business before Kirk’s

accident; he was not asked to complete a second evaluation afterward. In his

October 2012 valuation, he considered only the “core business assets” and found

the business to be worth $280,000. He explained that amount did not include the

cash on hand or the accounts receivable.        However, that did anticipate Kirk

would sell the business, sign a non-compete clause, and help a new owner

transition into ongoing projects and current practices.

       Additionally, each party claimed an inherited or gifted asset they believed

should not be considered as marital property. Julie testified she had received

approximately $82,000 in money from her parents’ estate. She had kept that

money separate since receiving it. At the time of trial, the amount had increased
                                         6


by approximately $13,000 to $95,000 by “just leaving it in those investment

accounts.” Kirk claimed he and his four siblings had received a gift of land from

his mother, and he believed his one-fifth interest was not marital property. In

reality, when Kirk’s grandparents died, Kirk’s mother received a one-third interest

in the property. Kirk and his siblings took out a loan to purchase the other two-

thirds interest in the land. Although the loan was subsequently paid off with the

proceeds from the land, Kirk and Julie both signed for the loan.

       Finally, Julie asked the court to award her, at a minimum, a twenty-five

percent interest in “any claims asserted by Kirk in civil proceedings regarding the

injury he sustained in the arc flash explosion on July 20, 2013.”

       On January 9, 2015, the district court filed its findings of fact, conclusions

of law, and dissolution decree. The court divided the marital assets and debts,

including allocating $9575 to Julie for a vehicle she traded in prior to the

dissolution.   Additionally, the court found that all $95,000 of the money from

Julie’s inheritance was not a marital asset, so it was not included in the

calculations. The court found the one-fifth interest in the farmland was not a gift,

and Julie and Kirk were each allocated half the value of the interest in the

farmland. The court valued the electrical business at $194,450 and awarded the

business to Kirk, to which the parties agreed. Ultimately, the court found Kirk

was leaving the marriage with $274,037 in assets while Julie had only $205,003.

The court ordered Kirk to pay Julie six installments of $11,505.66 as an

equalization payment.

       Additionally, the court considered Kirk’s monthly disability benefit of $1400

and his income from the farm and determined his annual income was $24,177.
                                            7


The court imputed an income of $20,000 to Julie, “based on [her] work history

and a finding that if actual earnings were used adjustments would be necessary

to do justice between the parties.” Using those numbers, the court ordered Kirk

to pay Julie $336.59 per month in child support and $200 per month in traditional

alimony until Julie dies or remarries.          The new order for child support and

alimony took effect on February 1, 2015. The court declined Julie’s request to

award her an interest in any future recovery made by Kirk regarding his injury;

however the court reserved for Julie “any recovery for a consortium claim as a

result of Kirk’s injuries.”

       Both Julie and Kirk filed a motion to amend or enlarge. Julie maintained,

among other things, the court’s allocation of $9575 as an asset in her column

was in error. She argued the court should not have placed any value on the

vehicle since it was no longer marital property at the time of the dissolution.

       Following a hearing on the motions, the district court modified the amount

allocated to Julie for the vehicle trade in from $9575 to $5500.1

       Julie appeals and Kirk cross-appeals.

II. Standard of Review.

       We review dissolution cases de novo. See Iowa R. App. P. 6.907.

“‘Although we decide the issues raised on appeal anew, we give weight to the

trial court’s factual findings, especially with respect to the credibility of the

witnesses.’” In re Marriage of Sullins, 715 N.W.2d 242, 247 (Iowa 2006) (citation


1
  We note that in the original decree, the court entered judgment in favor of Julie in the
amount of $69,034. After removing the difference in the vehicle award from her assets,
the adjusted difference between Julie’s net assets and Kirk’s net assets should have
been $73,109.
                                           8


omitted). “Ordinarily, a trial court’s valuation will not be disturbed when it is within

the range of permissible evidence.” In re Marriage of Hansen, 733 N.W.2d 683,

703 (Iowa 2007).

III. Discussion.

       A. Award of Vehicle.

       Julie maintains the district’s court’s allocation of the value of the traded-in

vehicle to her was contrary to Iowa law because it was not an asset at the time of

the dissolution.

       Under the facts here, we agree with Julie. The issue arises due to Julie

leasing rather than purchasing the new vehicle.            If she had traded-in the

Expedition and received $5500 for the trade of a purchased rather than leased

vehicle, the purchased vehicle along with its $5500 in equity could be assigned to

Julie as a marital asset. Since she entered into a lease, neither the Expedition

nor the leased vehicle are owned and thus not subject to division as a marital

asset. The question then shifts to whether Julie dissipated the asset—the $5500

of equity in the Ford Expedition by leasing rather than purchasing.

       While the court may award the value of an asset to a spouse whose

conduct has resulted in the loss or disposal of property otherwise subject to the

division at the time of divorce if the court finds there has been dissipation or

waste, “the [dissipation] doctrine does not apply if the spending spouse used the

monies for ‘legitimate household and business expenses.’” In re Marriage of

Kimbro, 826 N.W.2d 696, 700–01 (Iowa 2013) (citation omitted). Here, there was

no allegation that Julie wasted or dissipated assets.           Kirk did not present

evidence that Julie could have purchased rather than leased the new vehicle
                                        9


under similar or more favorable terms. She testified she traded in the vehicle

because it got poor gas mileage and was in need of repairs she could not afford.

She used the trade-in value to lease a newer vehicle that got much better

mileage, thereby saving her money in her monthly expenses. A vehicle that is in

good operating condition, not in need of repairs, and gets better gas mileage is a

legitimate household expense. As such, we remove the $5500 worth of trade-in

value from her division of the assets, thereby leaving her with $195,428 in marital

assets and Kirk with $274,037 in marital assets.

      B. Valuation of Business.

      Julie maintains the district court’s valuation of the electrical business--

$194,450—was inaccurate; she contends the district court should have used

Kirk’s expert’s first valuation of $388,000. She maintains the “missing” cash and

accounts receivable of approximately $190,000 were wasted or hidden by Kirk,

and as such, they should have been counted in the value of the company.

      Part of Julie’s argument depends on her belief that suspending the

business after Kirk’s injury was unnecessary. Following his injury, she filed a

motion to appoint herself as receiver for the business. Julie believed she could

continue the business operations while Kirk was recovering. In response, Kirk

asserted that Julie was not capable of running the business. The district court

ultimately denied Julie’s motion.    At the dissolution trial, Julie testified she

believed operations would not have been suspended if she was allowed to take

over the business operation.      She maintained she could have hired other

electricians to bid and complete jobs, and she believed the loss of value in the

business was due to the unnecessary suspension of operations. However, Kirk
                                               10


and one of Kirk’s witnesses, another master electrician, both testified they did not

believe Julie, as a non-electrician, would have been able to operate the business.

Julie did not have training or knowledge about electrical work; she was unable to

oversee electricians, and she had never bid a project. The court found their

testimony credible, stating in the dissolution decree, “The court finds from the

evidence at trial that it was unlikely Julie could have found a master electrician to

handle the business during Kirk’s absence.”

          Next, we note that Kirk was not paid a regular salary from the electrical

business. Rather, he and Julie had historically used the business’s income to

pay for their expenses by taking draws from the company’s checking account as

needed.2 Kirk had been unable to work for over nine months at the time of the

dissolution trial, and in the meantime he was paying Julie $3351 per month in

alimony and child support.           He also was paying the mortgage on the family

residence, insurance for the entire family, and his own co-pays, deductibles, and

personal-living expenses. Additionally, Kirk testified that some of the money had

been used to pay an outstanding tax bill.

          Before filing the temporary order, the court found Kirk’s average yearly

salary, based on his average draws from the business over a five-year period, to

be $212,373.40. Comparably, even if Kirk drew approximately $190,000 from

the business while he was unable to work, we cannot find such an amount was a

waste or a dissipation of assets.

          Moreover, we generally will not disturb the district court’s valuation when it

is within the range of permissible evidence. See Hansen, 733 N.W.2d at 703.

2
    According to the Flaskey, “[t]his is typical practice of a sole owner/operator.”
                                         11


Here, Kirk’s expert testified that she believed the business was worth $194,000

at the time of trial. However, it was still not absolute that Kirk would be able to

return to work, and she valued the sale of just the assets of the business at only

$124,000. Julie’s expert believed the business should be valued at $280,000 at

the time of trial. However, that was based on an understanding that Kirk would

sell the business, sign a non-compete clause, and help the new owner with the

transitioning of the business. Additionally, Julie’s expert testified that he had not

realized Kirk was injured until he walked into the courtroom that day, and he had

not considered that or completed an evaluation after Kirk’s injury.

       Here, the district court was clearly more persuaded by Kirk’s expert, and

the court valued the business at slightly more than she opined it was worth.

Determining the value of a business is not an exact science. See In re Marriage

of McDermott, 827 N.W.2d 671, 689 (Iowa 2013) (Appel, J., dissenting) (“In the

end, establishing an appropriate property division in this case is a matter of art

rather than science.”); see also In re Marriage of Conley, 284 N.W.2d 220, 223

(Iowa 1979) (noting “equality does not need to be achieved with ‘mathematical

exactness’” (citation omitted)); cf. In re Marriage of Dennis, 467 N.W.2d 806, 808

(Iowa Ct. App.1991) (“Because of the difficulty of the task of valuation [of closely

held corporations], the law provides much leeway to the trial court, even

permitting the trial court to devise its own scheme for valuation.”). The district

court considered all of the relevant testimony and exhibits and determined a

value that is “well within the range of evidence.”         See In re Marriage of

Wiedemann, 402 N.W.2d 744, 748 (Iowa 1987). After our own review of the

record, we do not believe the district court's valuation should be disturbed on
                                             12

appeal. See id. (“While we do not necessarily adopt the trial court's methods,

we believe the findings were well within the range of the evidence and should not

be disturbed on appeal.”).

         C. Kirk’s Income for Child Support Purposes.

         Julie maintains the district court inaccurately calculated Kirk’s income for

purposes of determining child support and alimony. The court found that Kirk’s

income was $24,177 based on his receipt of $1400 per month in disability benefit

and the average of his past income from the one-fifth interest in the farm. Julie

maintains this is in error due to the approximately $190,000 taken out of the

business and Kirk’s testimony that he hoped to be able to return to working at the

electrical business within a short period of time.

         Even if Kirk took the $190,000 in draws from the company leading up to

the dissolution, based on his expert’s testimony, the business had only

approximately $6000 cash on hand and $2000 in accounts receivables at the

time of the dissolution hearing.3 In other words, without Kirk returning to the

business to generate revenue, that source of income ceased to exist.

         Additionally, Kirk testified he hoped to return to work, at least part-time,

within a few months of the dissolution trial. However, it was not yet clear if he

would be able to do so or how many hours he would be able to do work if could.

At the time of the dissolution trial, Kirk’s income was comprised of the income

from the farm and his disability benefit; we do not believe the district court’s

decision not to impute greater income to Kirk was inequitable or in error. Cf. In re

Marriage of Nelson, 570 N.W.2d 103, 105 (Iowa 1997) (“All income that is not

3
    This $8000 was included in her valuation of the business at $194,000.
                                         13


anomalous, uncertain, or speculative should be included when determining a

party’s child support obligations.”). Rather, the more appropriate way to handle

the situation is to wait until Kirk’s change in income is no longer anticipatory and

then file an application to modify the child support award. See Iowa Code §

598.21C(2)(a) (2011) (stating “a substantial change in circumstances exists when

the court order for child support varies by ten percent or more from the amount

which would be due pursuant to the most current child support guidelines”).

       D. Personal Injury Award.

       Julie maintains the district court should have awarded her at least twenty-

five percent of any future award Kirk receives for a possible personal injury claim

as opposed to only the award to her of her consortium claim. We note that Kirk

had not filed any such personal injury claim at the time of the dissolution trial, and

in fact, he was the defendant in a lawsuit involving the electrical arc explosion.

Moreover, we do not believe Julie has a right to any part of a future recovery

made after the dissolution. See In re Marriage of Schriner, 695 N.W.2d 493,

498–99 (Iowa 2005) (differentiating between benefits received during the

marriage, which were to be treated as marital property, and benefits or proceeds

received after the divorce is final, which were “separate property of the injured

spouse”); see also, e.g., In re Marriage of Schmitt, No. 15-1207, 2016 WL
3556462, at *3–4 (Iowa Ct. App. June 29, 2016 (considering all payments from a

personal-injury structured settlement that were received during the marriage as

marital property, but setting aside the payment that would be received after

dissolution as nonmarital property).      The court may consider benefits or a

recovery “expected to be received by an injured spouse after the divorce as a
                                          14


circumstance to justify an award to the other spouse of a larger portion of the

property subject to the division.” See Schriner, 695 N.W.2d at 499. But here,

even if such a future recovery is possible, it is certainly not expected as no

lawsuit or claim had even been filed at the time of dissolution.

       E. Alimony.

       Both parties dispute the district court’s award of traditional alimony in the

amount of $200 per month to Julie until she dies or remarries. Julie reiterates

her argument that the district court should have found Kirk had a greater amount

of income, and she maintains she should receive more than $200 each month.

On the other hand, Kirk maintains his obligation to pay alimony should be

eliminated.   He argues his own standard of living has been greatly reduced

following his injury and Julie has no physical impediment to being employed

outside of the home.

       We decline to disturb the district court’s award of alimony. While there

were no health reasons preventing Julie from seeking employment, she had

been out of the workforce for approximately thirty years at the time of dissolution.

She had no recent training or newly-acquired skills. Moreover, the parties had

agreed she would not work outside of the home and would instead focus on

raising and homeschooling the minor child.4           Under these facts, traditional

alimony is appropriate. See In re Marriage of Gust, 858 N.W.2d 402, 410–12

(Iowa 2015) (stating traditional alimony is often appropriate in marriages of more

than twenty years, where one party was out of the work force for a long period of

4
 Kirk testified the parties agreed to homeschool the minor child until only third grade.
However, the child clearly continued to be homeschooled well past that age, and both
parties testified Julie was responsible for overseeing the child’s education.
                                          15


time).    Due to the change in circumstances involving Kirk’s health and the

electrical business, the amount he can afford to give to Julie is greatly reduced.

See id. at 408 (“The purpose of a traditional or permanent alimony award is to

provide the receiving spouse with support comparable to what he or she would

receive if the marriage continued.”). We acknowledge Kirk was earning only

$24,177 at the time of dissolution, but Julie had no income. While it was clear

Julie would need to seek employment, it was unclear that she would be able to

find more than minimum-wage work. Here, neither party will be able to enjoy the

standard of living the parties had before Kirk’s accident. Even if Julie is able to

earn the amount of income the district court imputed to her—$20,000—Kirk still

has a greater income. We believe $200 of alimony each month is equitable in

this situation.

         F. Inherited and Gifted Property.

         On cross-appeal, Kirk maintains the district court failed to equitably divide

the “windfall” Julie received from her inheritance. Julie testified she received

approximately $82,000 in money from her parents’ estate, and that amount had

appreciated to approximately $95,000 at the time of the dissolution hearing. Kirk

maintains that because the money grew without any effort on Julie’s part, the

$13,000 difference in value should have been treated as marital property and

divided between the two parties.

         While there are situations where the court is to set aside the value of the

inheritance at the time it was received—as opposed to its value at the time of

trial—we do not believe this is one of them. See In re Marriage of White, 537
N.W.2d 744, 746 (Iowa 1995) (stating “in situations in which the inherited
                                              16


property does not change in form following its receipt,” the court should set aside

as nonmarital the value of the asset at the time of trial.). Moreover, the inherited

money was kept in accounts that were in only Julie’s name from the time the

inheritance was received until the time of trial. Neither the investment of the

inheritance nor its appreciation bear any characteristics of a “family decision.”

Cf. id. (deciding the appreciation was a marital asset because the parties had

made the “family decision” to use inherited money to purchase property during

the marriage and had made mutual decisions how to use the property).

Additionally, while Kirk focuses on the fact that Julie took no action to cause or

generate the appreciation of the asset, we note that the increase in value was

also not due to any of his actions. Cf., e.g., In re Marriage of Calhoun, No. 13-

0697, 2014 WL 250240, at *3 (Iowa Ct. App. Jan. 23, 2014) (awarding the

husband part of the increased value of the wife’s gifted farmland because it was

“undisputed [the husband] made contributions to the farmland by expending

money and labor improving the property—improvements which increased the

value”).

        Next, Kirk maintains that his mother’s one-third of the family farm was

donated to him and his siblings—even though they purchased the other two-

thirds interest—so at least one-third of his one-fifth interest was a gift to be set

aside.5    The district court was not persuaded by Kirk’s claims regarding the

property, and neither are we. Although Kirk maintains he and his siblings were

5
  Kirk also implicitly challenges the district court’s finding that the one-fifth interest in the
family farm was not a gift that should be set aside as a nonmarital asset. However, Kirk
admits he and Julie took out a loan to cover the purchase price of the two-thirds interest.
Although the proceeds from the land generally paid for the loan, it is clear that land was
not a gift.
                                         17


gifted their mother’s one-third interest in the land, his brother testified otherwise,

stating:

              Well, I don’t even know it if was really called a gift because I
       don’t think there’s any—It’s way above my head, but—because
       they still think we owe her for the third because we always agreed if
       mom ran short of money, we would give her money and on
       occasions we all send my mother somewhere. When my little
       brother got sick, all of us kids said, we’ve got to get mom out there
       to take care of [our brother], so we write a check out of the farm
       account to send her. We keep her house up. She’s always lived in
       the house there [rent-free].

Moreover, even if the mother’s one-third interest was a gift, there is no evidence

in the record that her intent was to gift it to Kirk alone. Kirk and Julie were

married at the time the land was acquired. When Julie was testifying about the

farmland, she listed who was involved in purchasing the land, and she listed

Kirk’s siblings and corresponding spouses, as well as herself and Kirk.

       We decline to modify the district court’s ruling regarding Julie’s inheritance

or the family farm.

       G. Temporary Order.

       Finally, Kirk maintains the district court should have modified his child

support and alimony obligation following the trial rather than waiting to make the

change when it filed the dissolution decree—approximately eight months later.

Because the court did not file an order modifying Kirk’s obligation before it filed

the decree, Kirk maintains the court should have retroactively reduced the

amount of support ordered from May 1, 2014 forward. At trial, Kirk testified he

had taken two loans—in the amounts of $25,000 and $20,000—during the

pendency of the case in order to meet his child support and spousal support

obligations. He asserts these debts should have been allocated as marital debts
                                        18


and offset the amount he was ordered to pay Julie in an equalization payment.

In the alternative, he asks that we award him credit toward his future child

support and spousal support obligations.

         We agree the district court could have immediately modified the temporary

order.    See Iowa Code § 598.11(2) (“If the order is not so modified, it shall

continue in force and effect until the action is dismissed or a decree is entered

dissolving the marriage.” (emphasis added)). However, here we do not believe it

was necessary for the court to do so.        Kirk was able to take approximately

$190,000 in draws from the business, which the court considered salary rather

than dissipation or waste, and he received approximately $24,000 in disability

and farm income. Although he testified he took out approximately $45,000 in

loans in order to meet his obligations, we believe he had sufficient funds to cover

the temporary obligation until the dissolution decree was entered.

         H. Modification of Equalization Payments.

         Based on our removal of the value of the trade-in vehicle from Julie’s

assets, Julie left the marriage with $195,428 in marital assets while Kirk left the

marriage with $274,037 in assets. Although it is not necessary, upon our de

novo review, we believe an equal distribution is equitable. See In re Marriage of

Keener, 728 N.W.2d 188, 193 (Iowa 2007). As such, Kirk is to pay Julie one-half

the difference in marital assets. We modify the decree to order judgment in favor

of Julie in the amount of $39,304.50. Kirk is to make six payments in the amount

of $6550.75 each under the same conditions as set out in the decree.

         AFFIRMED AS MODIFIED.